DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination.  Receipt is acknowledge for the preliminary amendment filed 3-30-2021.
Allowable Subject Matter
Claims 1 to 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of limitation not found in the prior art made of record.  The prior art made of record teaches numerous methodologies for wireless communication systems communicating sidelink information.  For instance, Ayaz et al. (WO 2020/125990 A1) discloses a network device for supporting user equipment (UE) feedback mechanism to a unicast or groupcast transmission comprising determining one or more feedback channel resources.  Ayaz also teaches that a UE receives a specific signaling sent based on correspondence that includes an identification.  Ayaz further teaches that the specific feedback channel resource maybe determined for the upper layer and is associated with a sidelink control information indicator. Ayaz teaches a feedback index and a UE index.  Wu et al. (USPAP 2020/0351032) discloses a wireless communication system communicating HARQ feedback between UE’s over physical sidelink control channel (PSCCH). Wu also teaches that the UE may include an acquiring module configured to acquire indication information of one or two feedback mode.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al.	(USPAP 2020/0112982) discloses a method and an apparatus for transmitting and receiving sidelink feedback information on a PCCH channel and a sidelink grant node allocating sidelink data resources.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112